UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 or []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-33933 EXPLORE ANYWHERE HOLDING CORP. (Exact name of small business issuer as specified in its charter) Nevada 88-0319470 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6150 West 200 South, #3, Wabash, Indiana 46992 (Address of principal executive offices) (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [ ] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.[] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 34,423,750 common shares issued and outstanding as of August 1, 2012. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. 2 EXPLORE ANYWHERE HOLDING CORP. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the quarter ended June 30, 2012 Page(s) Index 3 Balance Sheets 4 Statement of Operations 5 Statements of Cash Flows 6 Notes to the Financial Statements 7 3 EXPLORE ANYWHERE HOLDING CORPORATION CONSOLIDATED BALANCE SHEET June 30, 2012 December 31, 2011 (Unaudited) (Audited) ASSETS Current assets Cash and cash equivalents $ $ Total current assets Office equipment, furniture and fixtures, net Acquisition-related intangible assets, net - - Goodwill, net - - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expense and other liabilities - - Accrued Interest Loan from outside lenders Convertible Notes payable, net of BCF discount Loan from shareholders - - Warrant liability Deferred revenue Total current liabilities Total long-term liabilities - - Total liabilities Stockholders' (deficit) equity Common stock, $.001 par value; 300,000,000 shares authorized, 33,423,750 and 262,500,000 shares issued and outstanding as of December 31, 2011 and June 30, 2012 Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficit) ) ) Total liabilities and stockholders' (deficit) equity $ $ See accompanying notes to condensed consolidated financial statements 4 EXPLORE ANYWHERE HOLDING CORPORATION CONSOLIDATED STATEMENT OF OPERATIONS UNAUDITED Three Months Ended June 30, Six Months Ended June 30, Revenues $ Cost of sales - Gross profit Operating Expenses Research and development - . Sales and marketing General and administrative Total operating expenses Loss from operations ) Interest income (expense) Interest income (expense) Other income (expense) - - 38 - Total interest income (expense) Income (loss) before income taxes ) Provision for income taxes - Net income (loss) $ ) $ ) $ ) $ ) Basic $ ) $ ) $ ) $ ) Weighted average number of shares outstanding See accompanying notes to condensed consolidated financial statements 5 CONSOLIDATED STATEMENT OF CASH FLOWS UNAUDITED Six Months Ended June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net income to net cash usedby operating activities: Depreciation Loan forgiven by shareholder - - Amortization of debt discount in connection with the issuance of convertible notes - - Interest expense associated with beneficial conversion feature ) Impairment loss on acquisition related intangible assets - Impairment loss on goodwill - Fair value of common stock warrants Changes in operating assets and liabilities: Accounts payable Accrued expense and other liabilities ) ) Accrued Interest Deferred Revenue - - Net cash used by operating activities ) ) Cash flows from investing activities Equipment purchases (0 ) - Intangible acquisition - - Net cash provided (used) by investing activities (0 ) - Cash flows from financing activities Loan(s) from outside lenders ) Loan(s) from shareholders ) Warrant liabilities - Proceeds from convertible promissory notes Additional paid in capital (non cash) - Net cash provided by financing activities Net change in cash and cash equivalent Cash and cash equivalent at the beginning of period - Cash and cash equivalent at the end of year $ $ See accompanying notes to condensed consolidated financial statements 6 EXPLORE ANYWHERE HOLDING CORP. NOTES TO CONDENSED UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED JUNE 30, 2012 NOTE A – DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business Explore Anywhere Holding Corp., formerly known as ExploreAnywhere Software, LLC, is a privately held corporation incorporated in the state of Nevada, United States.Originally founded in August of 2002, the Company specializes in computer monitoring solutions for parents, corporations, and educational facilities. On November 6, 2007, the Company filed Articles of Conversion from ExploreAnywhere Software, LLC a New Hampshire Jurisdiction to ExploreAnywhere, Inc. a Nevada Corporation.A plan of conversion has been adopted by the constituent entity in compliance with law of the Jurisdiction governing the constituent entity. On December 20, 2010, the Company entered into a Share Exchange Agreement with Explore Anywhere Holding Corporation (formerly known as PorFavor Corporation) a publicly traded Nevada Corporation, whereby Explore Anywhere Holding Corporation will acquire from the Shareholders all the issued and outstanding shares of ExploreAnywhere, Inc. in exchange for 2,613,750 shares of Explore Anywhere Holding Corporation’s common stock. On February 4, 2011, the Company completed this transaction, and the Company became a wholly-owned subsidiary of Explore Anywhere Holding Corporation. Explore Anywhere Holding Corporation filed the Company’s last two fiscal years of audited financial statements and pro forma financial statement showing the effects of the acquisition and other information regarding the Company on Form 8-K. On February 4, 2011, Explore Anywhere Holding Corporation (formerly known as PorFavor Corporation), or the Company, a Nevada corporation (Pink Sheets: PFVR.PK - News), completed the acquisition of the assets, including the website, intellectual property, core technologies such as IP, R&D, and customer relations, etc and assumed the liabilities from Explore Anywhere, Inc.In connection with the acquisition, the Company issued 2,613,750 shares of its common stock, with a fair market value of $1,163,119.For details of the acquisition refer to Note D on “Business Combinations,” of Notes to Consolidated Financial Statements below for detail. Effective February 9, 2011, the Board of Directors elected Mr. Oliver Nelson as CEO of the Company. On June 18, 2012, the Board of Directors (the “Board”) of Explore Anywhere Holding Corporation approves the issurance of 2,000,000 free trading shares to Amalfi Coast Capital, in exchange for the conversion and cancellation of the principal amount of the $100,000 of the Notes, with all of the accrued interest thereon remaining due and payable. On June 18, 2012, the Board of Directors (the “Board”) of Explore Anywhere Holding Corporation entered into a Restricted Stock Award Agreement (“Stock Awad”) with its President and CEO, Bryan Hammond, pursuant to which the Company agreed to issue One million (1,000,000) shares of its common stock to Mr. Hammond.The Award is subject to vesting schedule whereby twenty percent (20%) of the Stock Award vests for every $1,000,000 in revenue that the Company receives.The Stocks Award is also subject to a substantial risk of forfeiture as it is subject to the continued employment of Mr. Hommand by the Compnay in an executive capacity. 7 EXPLORE ANYWHERE HOLDING CORP. NOTES TO CONDENSED UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED JUNE 30, 2012 Basis of Consolidation and Presentation The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reported period. Actual results could differ from those estimates. Management further acknowledges that it is solely responsible for adopting sound accounting practices, establishing and maintaining a system of internal accounting control and preventing and detecting fraud. The Company’s system of internal accounting control is designed to assure, among other items, that (1) recorded transactions are valid; (2) all valid transactions are recorded and (3) transactions are recorded in the period in a timely manner to produce financial statements which present fairly the financial condition, results of operations and cash flows of the company for the respective periods being presented.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations. However, the Company believes that the disclosures are adequate to make the information presented not misleading. These Condensed Consolidated Financial Statements should be read in conjunction with the stand alone Financial Statements and the notes thereto, of ExploreAnywhere Holding Corp for the year ended December 31, 2011. Use of Estimates The preparation of our consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets, liabilities, revenues and expenses. Actual results could differ from these estimates. Revenue Recognition For internet sales, the Company recognizes revenue upon the online distribution of products to customers.There is no technical support or warranty associated with the sale of its online software.If customers have any problems with its software that cannot be easily resolved, the Company will fully refund the price. For retail sales, the Company recognizes revenue upon the shipment of products to retailer and records provisions for discounts to customers based on the terms of sale in the same period in which the related sales are recorded. Property and Equipment Property and equipment are carried at cost, less accumulated depreciation and amortization. Major improvements are capitalized, while repair and maintenance are expensed when incurred. Renewals and betterments that materially extend the life of the assets are capitalized. When assets are retired or otherwise disposed of, the cost and related accumulated depreciation are removed from the accounts, and any resulting gain or loss is reflected in income for the period. Depreciation is computed for financial statement purposes on a straight-line basis over estimated useful lives of the related assets. The estimated useful lives of depreciable assets are: Estimated Useful Lives Office Equipment 5-10 years Furniture 5 - 7 years Shop tools 5 - 7 years Vehicles 5-10 years 8 EXPLORE ANYWHERE HOLDING CORP. NOTES TO CONDENSED UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED JUNE 30, 2012 For federal income tax purposes, depreciation is computed under the modified accelerated cost recovery system. For book purposes, depreciation is computed under the straight-line method. Goodwill and acquisition related intangible assets The Company allocates the purchase price of acquired companies to the tangible and intangible assets acquired and liabilities assumed based on their estimated fair values. Such allocations require management to make significant estimates and assumptions, especially with respect to intangible assets. The Company reviews the carrying values of long-lived assets whenever events and circumstances, such as reductions in demand, lower projections of profitability, significant changes in the manner of our use of acquired assets, or significant negative industry or economic trends, indicate that the net book value of an asset may not be recovered through expected undiscounted future cash flows from its use and eventual disposition. If this review indicates that there is impairment, the impaired asset is written down to its fair value, which is typically calculated using: (i)quoted market prices and/or (ii)discounted expected future cash flows. The Company estimates regarding future anticipated revenue and cash flows, the remaining economic life of the products and technologies, or both, may differ from those used to assess the recoverability of assets. In that event, impairment charges or shortened useful lives of certain long-lived assets may be required, resulting in a reduction in net income or an increase to net loss in the period when such determinations are made. Critical estimates in valuing certain intangible assets include, but are not limited to: future expected cash flows from customer contracts, customer lists, distribution agreements, and acquired developed technologies and patents and the expected costs to develop the in-process research and development into commercially viable products and estimating cash flows from the projects when completed. Management’s estimates of fair value are based upon assumptions believed to be reasonable, but which are inherently uncertain and unpredictable. Goodwill is measured and tested for impairment on a quarterly basis in the fourth quarter of each year in accordance with the Accounting Standards Codification No.350 (“ASC 350”), Intangibles–Goodwill and Other, or more frequently if we believe indicators of impairment exist. Triggering events for impairment reviews may include adverse industry or economic trends, restructuring actions, lower projections of profitability, or a sustained decline in market capitalization. The performance of the test involves a two-step process. The first step requires comparing the fair value of the each of our reporting units to its net book value, including goodwill. The Company has one reporting unit. A potential impairment exists if the fair value of the reporting unit is lower than its net book value. The second step of the process is only performed if a potential impairment exists, and it involves determining the difference between the fair values of the reporting unit’s net assets other than goodwill to the fair value of the reporting unit and if the difference is less than the net book value of goodwill, impairment exists and is recorded. During the year of 2011, the Company evaluated the viability of the software developed by ExploreAnywhere, Inc. The Company’s decision to recognize only nominal value as to the existing software developed by ExploreAnywhere, Inc. due to the non-competitive in the market, lack of demands, not designed for use in major Internet applications such as Facebook, Twitter and others. Furthermore, management recognized that no future value or revenues are certain or can be guaranteed to be attributed from the software being currently developed by ExploreAnywhere, Inc.The Company wrote off the entire $1,321,884 goodwill and $20,000 acquisition related intangible assets as “Impairment of goodwill” and “Impairment of intangible assets”, respectively under general and administrative expense. 9 EXPLORE ANYWHERE HOLDING CORP. NOTES TO CONDENSED UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED JUNE 30, 2012 Cash and Cash Equivalents Cash and cash equivalents include highly liquid investments, primarily money market mutual funds, with maturities of nine months or less at the time of purchase. Accounts Receivable The Company maintains an allowance for doubtful accounts for estimated losses resulting from the inability of the Company’s customers to make payments.The Company periodically reviews these allowances, including an analysis of the customers’ payment history and information regarding the customers’ creditworthiness. There is no Accounts Receivable as of March 31, 2011. Allowance for Doubtful Accounts The Company maintains allowances for doubtful accounts relating to estimated losses resulting from customers being unable to make required payments.Allowances for doubtful accounts are based on historical experience and known factors regarding specific customers and the industries in which those customers operate.If the financial condition of the Company’s customers were to deteriorate, resulting in their ability to make payments being impaired, additional allowances would be required. Fair Value of Financial Instruments The Company’s financial instruments consist principally of cash and cash equivalents, accounts receivable and accounts payable.The Company believes that the recorded values of all of our other financial instruments approximate their fair values because of their nature and respective maturity dates or durations. The fair value of our long-term debt is determined by using estimated market prices. Assets and liabilities measured at fair value are categorized based on whether or not the inputs are observable in the market and the degree that the inputs are observable. The categorization of financial instruments within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The hierarchy is prioritized into three levels (with Level 3 being the lowest) defined as follows: Level 1: Inputs are based on quoted market prices for identical assets or liabilities in active markets at the measurement date. Level 2: Inputs include quoted prices for similar assets or liabilities in active markets and/or quoted prices for identical or similar assets or liabilities in markets that are not active near the measurement date. Level 3: Inputs include management’s best estimate of what market participants would use in pricing the asset or liability at the measurement date. The inputs are unobservable in the market and significant to the instrument’s valuation. The fair value of the majority of our cash equivalents was determined based on “Level 1” inputs. The Company does not have any marketable securities in the “Level 2” and “Level 3” category. The Company believes that the recorded values of all our other financial instruments approximate their current fair values because of their nature and respective relatively short maturity dates or durations. 10 EXPLORE ANYWHERE HOLDING CORP. NOTES TO CONDENSED UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED JUNE 30, 2012 Concentrations of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash and cash equivalents and accounts receivable. The Company maintains cash and cash equivalents with high quality financial institutions. Inventory Inventories are computed using the lower of cost or market, which approximates actual cost on a first-in-first-out basis. The Company writes down its inventory value for estimated obsolescence equal to the difference between the cost of inventory and the estimated market value based upon assumptions about future demand and market conditions. These factors are impacted by market and economic conditions, technology changes, new product introductions and changes in strategic direction and require estimates that may include uncertain elements. Actual demand may differ from forecasted demand, and such differences may have a material effect on recorded inventory values. There was no inventory as of June 30, 2012. Cost of Goods Sold Cost of Goods Sold includes all software consulting costs, packaging & cases, licensing, and customer charge back, and those indirect costs related to software production. Selling, general and administrative costs are charged to expense as incurred. Advertising Advertising expenses are recorded as general and administrative expenses as incurred. These expenses amounted to $13,971 for the six months ended June 30, 2012. Research and Development The Company starts to capitalize any development or programmer fees according to ASC 985-20 when the software development stage reaches the feasibility period.For the six months ended June 30, 2012, the Company incurred $46,453 as software development under Research and Development as the product has not passed the feasibility period, all the software related development cost need to be expensed. Stockholders’ Equity The Company had authorized three hundred million (300,000,000) shares of common stock with a par value of $0.001 and 33,423,750 shares of common stock have been issued and total outstanding as of June 30, 2012. See Note I, “Common Stock” of Notes to Consolidated Financial Statements for detail. Warrant Liabilities The Company has issued warrants to purchase shares of its common stock in connection with convertible notes. The Company records a debt discount related to the warrants upon issuance, and amortizes this debt discount over the life of the notes. In addition, the Company re-measures the warrants at each reporting period to record their fair value.See Note H, “Notes Payable” of Notes to Consolidated Financial Statements for detail. 11 EXPLORE ANYWHERE HOLDING CORP. NOTES TO CONDENSED UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED JUNE 30, 2012 Income Taxes The Company recognizes the tax effects of transactions in the year in which such transactions enter into the determination of net income, regardless of when reported for tax purposes. Net Income (loss)per Share Basic net income (loss)per share is computed by dividing net income by the weighted average number of shares of common stock outstanding for the reporting period. Diluted net income (loss)per share is computed by dividing net income by the combination of dilutive common share equivalents, comprised of shares issuable under the Company’s stock-based compensation plans and the weighted average number of shares of common stock outstanding during the reporting period. Dilutive common share equivalents include the dilutive effect of in-the-money options to purchase shares, which is calculated based on the average share price for each period using the treasury stock method. Under the treasury stock method, the exercise price of an option, the amount of compensation cost, if any, for future service that the Company has not yet recognized, and the amount of estimated tax benefits that would be recorded in paid-in capital, if any, when the option is exercised are assumed to be used to repurchase shares in the current period. Reclassifications Certain financial statement items have been reclassified to conform to the current year’s presentation. These reclassifications had no impact on previously reported net loss. Litigation and Settlement Costs Legal costs are expensed as incurred. We record a charge equal to at least the minimum estimated liability for a loss contingency when both of the following conditions are met: (i)information available prior to issuance of the financial statements indicates that it is probable that an asset had been impaired or a liability had been incurred at the date of the financial statements and (ii)accrue the best estimate within a range of loss if there is a loss or, whenthere is no amount within a range that forms a better estimate, we will accrue the minimum amount in the range. We are not presently involved in any legal proceedings, litigation or other legal actions. Recently Issued Accounting Pronouncements In September 2011, the FASB issued ASU No. 2011-8, Intangibles—Goodwill and Other (Topic 350) - Testing Goodwill for Impairment, that provides guidance on testing goodwill for impairment. The new guidance provides an entity the option to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If an entity determines that this is the case, it is required to perform the currently prescribed two-step goodwill impairment test to identify potential goodwill impairment and measure the amount of goodwill impairment loss to be recognized for that reporting unit (if any). If an entity determines that the fair value of a reporting unit is greater than its carrying amount, the two-step goodwill impairment test is not required. The new guidance will be effective for us beginning January 1, 2012. In June 2011, the Financial Accounting Standards Board, or FASB, issued guidance regarding the presentation of comprehensive income. The new standard requires the presentation of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive incomer in two separate but consecutive statements. The updated guidance is effective on a retrospective basis for financial statements issued for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2011. We adopted the provisions of this guidance effective January 1, 2012, as reflected in the unaudited condensed consolidated statements of comprehensive income herein. 12 EXPLORE ANYWHERE HOLDING CORP. NOTES TO CONDENSED UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED JUNE 30, 2012 NOTE B - BALANCE SHEET COMPONENTS The following table provides details of selected balance sheet components: PROPERTY AND EQUIPMENT: The carrying values of fixed assets as of June 30, 2012 were as follows: Office Equipment $ Furniture and Fixtures Less Adjustments and Depreciation Accumulated Depreciation ) Fixed assets, net of depreciation $ Depreciation expense is $2,769 for the six months ended June 30, 2012. NOTE C - FAIR VALUE MEASUREMENTS The Company follows applicable accounting guidance for its fair value measurements. The guidance establishes a fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The guidance establishes three levels of inputs that may be used to measure fair value: Level 1 — Quoted prices in active markets for identical assets or liabilities. Level 2 — Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which all significant inputs are observable or can be derived principally from or corroborated by observable market data substantially for the full term of the assets or liabilities. Level 3 — Unobservable inputs to the valuation methodology that is significant to the measurement of fair value of assets or liabilities. Determination of fair value Cash equivalents are classified within Level 1 of the fair value hierarchy because they are valued using quoted market prices. 13 EXPLORE ANYWHERE HOLDING CORP. NOTES TO CONDENSED UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED JUNE 30, 2012 Assets Measured at Fair Value on a Recurring Basis As of March 31, 2011, none of the Company’s cash balances were invested in financial instruments. The following table presents the Company’s financial assets and liabilities that are measured at fair value on a recurring basis which were comprised of the following types of instruments as of March 31, 2011: As of December 31, 2011 Fair Value Level 1 Level 2 Level 3 Cash and cash equivalents: Cash (1) $ $ (1) Included in Cash and cash equivalents on the Company’s Condensed Consolidated Balance Sheets. Cash equivalents are classified within Level 1 of the fair value hierarchy because they are valued using quoted market prices. The types of instruments valued based on quoted market prices in active markets include money market securities. The Company reviewed its financial and non-financial assets and liabilities for the six months ended June 30, 2012 and concluded that there were no material impairment charges during each of these periods. NOTE D - BUSINESS COMBINATIONS Business Combination On February 4, 2011, the Company acquired ExploreAnywhere, Inc., a privately-held company based in Kingston, NH that designed and developed a software monitoring product (“Spybuddy”), which can be used in the fourth quarter of 2011.The acquisition of Explore is expected to expand and enhance the Company to increase the market share of the monitoring software sector. In connection with the acquisition, the Company issued 2,613,750 shares of its common stock at $0.445, representing 100% of its outstanding common stock, for a total purchase price of approximately $1,163,120. The goodwill from the acquisition is deductible for tax purposes. The purchase price was allocated to tangible and intangible assets and liabilities assumed, based on their estimated fair values as follows: Tangible assets $ Goodwill Intangible assets Liabilities assumed $ 14 EXPLORE ANYWHERE HOLDING CORP. NOTES TO CONDENSED UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED JUNE 30, 2012 The unaudited pro forma financial information in the table below summarizes the combined results of operations for the Company and ExploreAnywhere as though the companies were combined as of the beginning of year 2011. The pro forma financial information for all periods presented also includes the business combination accounting effects resulting from the acquisition, including amortization charges from acquired intangible assets, adjustments to interest expenses for certain borrowings and exclusion of acquisition-related expenses and the related tax effects as though the companies were combined as of the beginning of the year 2011. The pro forma financial information as presented below is for informational purposes only and is not indicative of the results of operations that would have been achieved if the acquisition had taken place at the beginning of the year 2011. (Unaudited) Year Ended June 30, Total revenue $ $ Net Income (loss) $ ) $ ) Basic and diluted loss per share $ ) $ ) NOTE E – INCOME TAXES The Company accounts for its income taxes in accordance with ASC 740, Accounting for Income Taxes, which requires recognition of deferred tax assets and liabilities for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and tax credit carry-forwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in operations in the period that includes the enactment date. Provision for Income Taxes Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial statement purposes and the amounts used for income tax purposes.Significant components of the Company’s deferred tax liabilities and assets as of June 30, 2012 are as follows: Deferred tax assets: Net Loss (before taxes) $ Income tax rate 34
